By the Court.
M., approaching a railway crossing with a team drawing a loaded wagon, heard a whistle announcing the near approach of a train, but drove on without stopping, although his view was partially obstructed, and the noise of his own wagon drowned that of the train; he attempted to cross the track because he “ thought he could get across before the train would come.” The locomotive damaged his person and his wagon. Held: The fact that the view was obstructed did not excuse his neglect to stop and listen, it made his neglect to» do so greater. We think the evidence clearly proved him guilty of contributory negligence.
Judgment below reversed, new trial granted and cause remanded.